Title: To James Madison from Andrew Ellicott, 21 December 1806
From: Ellicott, Andrew
To: Madison, James



Dear sir
Lancaster December 21st. 1806.

I have enclosed a communication for the National Institute of France, which you will oblige me by forwarding to our Minister at Paris, with a request, to have it handed to Mr. de Lambier.
On account of the intolerance, which was manifested by the successful party towards their old friends immediately after the last reelection of Mr. Mc.Kean, I have withdrawn myself intirely from the political conflicts in this commonwealth; on this subject, I can therefore give you but little information: This much however is certain: the opponents of Mr. Mc.Kean have a settled majority of at least one in each house.
My compliments to Mrs. Madison, and believe me to be, your sincere friend,

Andw. Ellicott

